Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) DUNNIVEN ORLANDO PHELPS,                           )
                                                         )
            Plaintiff,                                   )
                                                         )
  v.                                                     )       Case No. 21-cv-365-CVE-JFJ
                                                         )
  (1) TURN KEY HEALTH CLINICS, LLC,                      )        Jury Trial Demanded
  (2) RICHARD DUTRA,                                     )
  (3) PATTY BUCHANAN, LPN,                               )
  (4) AMANDA GANN, RN,                                   )       Attorney Lien Claimed
  (5) VIC REGALADO, in his official capacity,            )
                                                         )
            Defendants.                                  )

                                             COMPLAINT

            COMES NOW, Dunniven Orlando Phelps. (“Plaintiff”), and for his causes of action

   against the above-named Defendants, alleges and states the following:

                              PARTIES, JURISDICTION AND VENUE

       1.   Plaintiff was, at the pertinent times underlying this Complaint, a resident of Tulsa County,

  Oklahoma. The causes of action in this matter are based on violations of Plaintiff’s rights under

  the Fourteenth Amendment to the United States Constitution.

       2.   Defendant Turn Key Health Clinics, LLC (“Turn Key”) is an Oklahoma limited liability

  company doing business in Tulsa County, Oklahoma. Turn Key is a private correctional health

  care company that contracts with counties, including, during the pertinent timeframe, Tulsa

  County, to provide medical professional staffing, supervision and care in county jails. Turn Key

  was at all times relevant hereto responsible, in part, for providing medical services, supervision and

  medication to Plaintiff while he was in the custody of the Tulsa County Sheriff’s Office (“TCSO”).

  Turn Key was additionally responsible, in part, for creating, implementing and maintaining

  policies, practices and protocols that govern the provision of medical and mental health care to
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 2 of 24




  inmates at the Tulsa County Jail, and for training and supervising its employees. Turn Key was,

  at all times relevant hereto, endowed by Tulsa County with powers or functions governmental in

  nature, such that Turn Key became an agency or instrumentality of the State and subject to its

  constitutional limitations.

    3.   Defendant Richard Dutra (“Mr. Dutra”) was at all times relevant hereto, an employee

  and/or agent of Turn Key/TCSO, who was, in part, responsible for overseeing Plaintiff’s health

  and well-being, and assuring that Plaintiff’s medical/mental health needs were met, during the

  time he was in the custody of TCSO. At all times pertinent, Mr. Dutra was acting within the scope

  of his employment and under color of State law. Mr. Dutra is being sued in his individual capacity.

    4.   Defendant Patty Buchanan, LPN (“Nurse Buchanan”), was, at all times relevant hereto, an

  employee and/or agent of Turn Key/TCSO, who was, in part, responsible for overseeing

  Plaintiff’s health and well-being, and assuring that Plaintiff’s medical/mental health needs were

  met, during the time he was in the custody of TCSO. At all times pertinent, Nurse Buchanan was

  acting within the scope of her employment and under color of State law. Nurse Buchanan is being

  sued in her individual capacity.

    5.   Defendant Amanda Gann, RN (“Nurse Gann”) was, at all times relevant hereto, an

  employee and/or agent of Turn Key/TCSO, who was, in part, responsible for overseeing

  Plaintiff’s health and well-being, and assuring that Plaintiff’s medical/mental health needs were

  met, during the time he was in the custody of TCSO. At all times pertinent, Nurse Gann was acting

  within the scope of her employment and under color of State law. Nurse Gann is being sued in her

  individual capacity

    6.   Defendant Vic Regalado (“Sheriff Regalado” or “Defendant Regalado”) is the Sheriff of

  Tulsa County, Oklahoma, residing in Tulsa County, Oklahoma and acting under color of State

  law. Sheriff Regalado is sued purely in his official capacity. It is well-established, as a matter of

                                                   2
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 3 of 24




  Tenth Circuit authority, that a § 1983 claim against a county sheriff in his official capacity “is the

  same as bringing a suit against the county.” Martinez v. Beggs, 563 F.3d 1082, 1091 (10th Cir. 2009).

  See also Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010); Bame v. Iron Cnty., 566 F. App'x 731,

  737 (10th Cir. 2014). Thus, in suing Sheriff Regalado in his official capacity, Plaintiff has brought

  suit against the County/TCSO.           The Tulsa County Sheriff is the “Tulsa County official

  responsible for promulgating and enforcing policies for the [Jail], providing medical care to inmates

  and detainees, and operating the jail on a daily basis.” Wirtz v. Regalado, No. 18-CV-0599-GKF-

  FHM, 2020 WL 1016445, at *6 (N.D. Okla. Mar. 2, 2020) (citing See 19 Okla. Stat. § 513; Estate

  of Crowell ex rel. Boen v. Bd. of Cty. Comm’rs of Cleveland Cty., 237 P.3d 134, 142 (Okla. 2010)).

    7.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure protection

  of and to redress deprivations of rights secured by the Fourteenth Amendment to the United States

  Constitution as enforced by 42 U.S.C. § 1983, which provides for the protection of all persons in

  their civil rights and the redress of deprivation of rights under color of law.

    8.    The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

  controversy arising under the Constitution and laws of the United States, particularly the

  Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

    9.    Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events or

  omissions giving rise to Plaintiff’s claims occurred in this District.

                                       STATEMENT OF FACTS

    10. Paragraphs 1-9 are incorporated herein by reference.

    A. Facts Specific to Plaintiff Dunniven Orlando Phelps

    11. Plaintiff was booked into the Tulsa County Jail on September 6, 2019 after being arrested

  for the non-violent misdemeanor of joyriding.



                                                      3
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 4 of 24




      12. At all pertinent times, Plaintiff was a pre-trial detainee.

      13. During the book-in process, on September 6 at approximately 7:35 p.m., Turn Key

  employee/agent Richard Dutra filled out an Intake Screening form. Pertinently, the Intake

  Screening form indicates that Plaintiff was being treated for hypertension (high blood pressure) at

  the time and had been prescribed medication by his physician to treat the condition. During the

  intake screening process, Mr. Dutra further documented that Plaintiff was diabetic and had

  previously been diagnosed with mental health conditions.

      14. During the medical intake process, Plaintiff complained that he had a severe headache,

  neck pain, and burry vision, which are common symptoms of a stroke.

      15. Despite the fact that Plaintiff told Mr. Dutra about his current symptoms and history of

  hypertension, Mr. Dutra recommended that Plaintiff be placed in general population and that he

  did not need a referral for a continuity of care plan.

      16. Further, Mr. Dutra failed to take any of Plaintiff’s vital signs.

      17. Throughout the night of September 6, Plaintiff’s symptoms significantly worsened, as he

  was obviously suffering from a stroke.

      18. By the morning of September 7, Plaintiff was experiencing severe weakness on the entire

  left side of his body, leaving him barely able to walk, as his left leg was almost completely numb.

      19. At approximately 9:37 a.m. on September 7, Defendant Buchanan “assessed” Plaintiff,

  who told her that he could hardly feel or move the left side of his body and his other symptoms,

  such as dizziness and blurred vision, were worsening. Nurse Buchanan recorded Plaintiff’s blood

  pressure as 163/103, which the American Heart Association classifies as Stage 2 hypertension.1




  1
    American Heart Association, High Blood Pressure, https://www.heart.org/en/health-topics/high-blood-
  pressure. Last accessed September 3, 2021.
                                                      4
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 5 of 24




    20. Despite Plaintiff’s verbal complaints about his condition, the fact that he couldn’t move the

  left side of his body, and his high blood pressure, Nurse Buchanan noted on Plaintiff’s chart that

  Plaintiff was “negative for stroke like [symptoms] during assessment...”

    21. Nurse Buchanan charted that all she did for Plaintiff at that time was “educated on the

  importance of taking all meds” and “instructed to avoid salt rich foods, factors that trigger increase

  BP, medications, treatments, follow-up sick call if no improvement.”

    22. Nurse Buchanan failed to inform a physician or even an RN or Nurse Practitioner about

  Plaintiff’s alarming symptoms and worsening condition, in deliberate indifference to his serious

  medical needs.

    23. This is despite the fact that, as an LPN, Nurse Buchanan’s scope of practice is limited and

  focused mainly on administering treatment as directed by a physician, RN or Nurse Practitioner,

  checking vital signs, and performing visual assessments of patients.

    24. Nurse Buchanan’s “assessment” of Plaintiff without consulting a more highly trained

  medical professional was far outside the scope of her license.

    25. Further, while Nurse Buchanan allegedly counseled Plaintiff on the importance of taking

  his medications, there is no evidence that she, or anyone else at TCSO/Turn Key, ever gave

  Plaintiff any medications during his time at the Jail.

    26. Throughout the morning of September 7, Plaintiff’s condition rapidly declined. He lost the

  ability to walk due to his stroke, and other inmates had to assist him to use the bathroom.

    27. When Plaintiff complained to Jail detention officers (“DO”) about his serious medical

  condition, they ignored his pleas for help.

    28. In fact, some DOs made fun of Plaintiff, in cruel deliberate indifference to his obvious

  medical needs.



                                                    5
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 6 of 24




    29. On one occasion, when Plaintiff could not get off of the ground because he could not use

  his left leg or left arm, a DO threatened to “Taze” Plaintiff if he didn’t get off the ground.

    30. Mercifully, an inmate who was an amputee let Plaintiff use his wheelchair so that he could

  try to get an actual medical assessment and treatment at the medical unit of the Jail.

    31. At approximately 2:19 p.m. on September 7, a DO finally agreed to wheel Plaintiff to the

  medical unit, where he was seen by Defendant Gann.

    32. Nurse Gann wrote on Plaintiff’s chart that Plaintiff merely reported left-sided “weakness”

  (despite the fact that he literally could not walk). Astonishingly, since Nurse Gann noted that

  Plaintiff could raise “both eyebrows equally” and that there was allegedly “no arm or leg drift

  noted,” she sent him away from the medical unit – without offering any treatment or notifying a

  physician – with the DO who had brought him there.

    33. At 4:05 p.m. on September 7, Plaintiff was finally seen by Elizabeth Martin, Advanced

  Practical Registered Nurse (“APRN”).

    34. APRN Martin noted that Plaintiff had a “3 day history of evolving stroke like

  symptoms.” She also noted that Plaintiff’s “speech [was] slurred” and that he had “left side facial

  droop” and weakness on his left side. By this time, Plaintiff’s blood pressure was 183/114, which

  is considered a hypertensive crisis that requires immediate consultation and

  assessment by a physician.

    35. APRN Martin also noted that Plaintiff had decreased response to painful stimuli on his left

  side.

    36. APRN Martin then allegedly informed Dr. William Cooper, a physician employed by Turn

  Key who, upon information and belief, is the Medical Director at the Jail, about Plaintiff’s

  condition along with orders to send Plaintiff to an outside hospital for evaluation.



                                                    6
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 7 of 24




    37. Despite APRN Martin’s orders that Plaintiff needed to be sent to a hospital for immediate

  evaluation, Plaintiff remained at the Jail in dire condition for another two (2) hours as his symptoms

  continued to worsen.

    38. Plaintiff continued to plead with Jail and Turn Key staff to send him to the hospital

  immediately until, finally, at 6:03 p.m. on September 7, he was given another assessment by Nurse

  Gann, who noted that Plaintiff was to be transported to the hospital by Jail security staff.

    39. At long last, Plaintiff arrived at the Hillcrest Medical Center Emergency Room at

  approximately 6:15 p.m.

    40. Physicians at Hillcrest noted that Plaintiff reported that he had developed “some weakness

  3 days go and fell at the grocery store. Shortly after, he was arrested and was in jail for 2 days.

  Patient states that while he was in jail, he was unable to move his left hand and leg,

  but nobody would believe him.”

    41. Once at Hillcrest, Plaintiff was transferred to the Intensive Care Unit (“ICU”) where

  physicians provided emergent, live-saving treatment.

    42. It is imperative that once someone begins having a stroke that he is treated immediately in

  order to prevent the damage from the stroke from becoming permanent. Unfortunately, the delay

  in treating Plaintiff, due to Defendants’ deliberate indifference, resulted in Plaintiff suffering

  permanent damage.

    43. Plaintiff is now permanently paralyzed on the entire left side of his body and will require

  significant medical treatment for the rest of his life.

    44. Plaintiff suffered from additional serious health issues due to the stroke, including, but not

  limited to, deficits to his speech, and he had to undergo intensive speech pathology. Yet, he still

  suffers speech deficits.



                                                      7
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 8 of 24




    45. Plaintiff was only 46 years old at the time of his stroke. Due to Defendants’ deliberate

  indifference, he will suffer debilitating damages for the remainder of his life.

    B. The Jail's Unconstitutional Health Care Delivery System / Policies and
       Customs

    46.      The deliberate indifference to Plaintiff’s serious medical needs and his safety, as

  summarized supra, was in furtherance of and consistent with: a) policies, customs, and/or practices

  which TCSO promulgated, created, implemented or possessed responsibility for the continued

  operation of; and b) policies, customs, and/or practices which Turn Key developed and/or had

  responsibility for implementing.

    47.      There are longstanding, systemic deficiencies in the medical and mental health care

  provided to inmates at the Tulsa County Jail. Both Sheriff Regalado and Former Sheriff Stanley

  Glanz have long known of these systemic deficiencies and the substantial risks they pose to inmates

  like Plaintiff but failed to take reasonable steps to alleviate those deficiencies and risks.

    48.      For instance, in 2007, the NCCHC, a corrections health accreditation body, conducted

  an on-site audit of the Jail's health services program. At the conclusion of the audit, NCCHC

  auditors reported serious and systemic deficiencies in the care provided to inmates, including

  failure to perform mental health screenings, failure to fully complete mental health treatment plans,

  failure to triage sick calls, failure to conduct quality assurance studies, and failure to address health

  care needs in a timely manner. NCCHC made these findings of deficient care despite Former

  Sheriff Glanz's/TCSO's efforts to defraud the auditors by concealing information and falsifying

  medical records and charts.

    49.      Former Sheriff Glanz failed to change or improve any health care policies or practices

  in response to NCCHC's findings.




                                                      8
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 9 of 24




    50.     There is a long-standing failure to secure adequate mental health care, and to properly

  classify and protect inmates with obvious and serious mental health needs. For example, in 2009,

  TCSO was cited by the Oklahoma State Department of Health for violation of the Oklahoma Jail

  Standards in connection with the suicide death of an inmate with schizophrenia.

    51.     In August of 2009, the American Correctional Association ("ACA") conducted a "mock

  audit" of the Jail.   The ACA's mock audit revealed that the Jail was non-compliant with

  "mandatory health standards" and "substantial changes" were suggested. Based on these identified

  and known "deficiencies" in the health delivery system at the Jail, the Jail Administrator sought

  input and recommendations from Elizabeth Gondles, Ph.D. ("Dr. Gondles"). Dr. Gondles was

  associated with the ACA as its medical director or medical liaison. After reviewing pertinent

  documents, touring the Jail and interviewing medical and correctional personnel, on October 9,

  2009, Dr. Gondles generated a Report, entitled "Health Care Delivery Technical Assistance"

  (hereinafter, "Gondles Report"). The Gondles Report was provided to the Jail Administrator,

  Michelle Robinette. As part of her Report, Dr. Gondles identified numerous "issues" with the Jail's

  health care system, as implemented by the Jail's former medical provider, CHC. After receiving

  the Gondles Report, Chief Robinette held a conference -- to discuss the Report -- with the

  Undersheriff, Administrative Captain and CHC/CHM.

    52.     Among the issues identified by Dr. Gondles, as outlined in her Report, were: (a)

  understaffing of medical personnel due to CHM misreporting the average daily inmate population;

  (b) deficiencies in "doctor/PA coverage"; (c) a lack of health services oversight and supervision; (d)

  failure to provide new health staff with formal training; (e) delays in inmates receiving necessary

  medication; (g) nurses failing to document the delivery of health services; (h) systemic nursing

  shortages; (h) failure to provide timely health appraisals to inmates; and (i) 313 health-related

  grievances within the past 12 months. Dr. Gondles concluded that "[m]any of the health service

                                                    9
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 10 of 24




   delivery issues outlined in this report are a result of the lack of understanding of correctional

   healthcare issues by jail administration and contract oversight and monitoring of the private

   provider." Based on her findings, Dr. Gondles "strongly suggest[ed] that the Jail Administrator

   establish a central Office Bureau of Health Services" to be staffed by a TCSO-employed Health

   Services Director ("HSD"). According to Dr. Gondles, without such an HSD in place, TCSO

   could not properly monitor the competency of the Jail's health staff or the adequacy of the health

   care delivery system.

     53.      Nonetheless, TCSO leadership chose not to follow Dr. Gondles' recommendations.

   TCSO did not establish a central Office Bureau of Health Services nor hire the "HSD" as

   recommended. Id.

     54.      On October 28, 2010, Assistant District Attorney Andrea Wyrick wrote an email to Josh

   Turley, TCSO's "Risk Manager". In the email, Ms. Wyrick voiced concerns about whether the

   Jail's medical provider, Defendant CHMO, a subsidiary of CHC, was complying with its contract.

   Ms. Wyrick further made an ominous prognosis: "This is very serious, especially in light of the

   three cases we have now - what else will be coming? It is one thing to say we have a contract ... to

   cover medical services‚ it is another issue to ignore any and all signs we receive of possible [medical]

   issues or violations of our agreement with [CHC] for [health] services in the jail. The bottom line

   is, the Sheriff is statutorily obligated to provide medical services."

     55.      NCCHC conducted a second audit of the Jail's health services program in 2010. After

   the audit was completed, the NCCHC placed the Tulsa County Jail on probation.

     56.      NCCHC once again found numerous serious deficiencies with the health services

   program. As part of the final 2010 Report, NCCHC found, inter alia, as follows: "The [Quality

   Assurance] multidisciplinary committee does not identify problems, implement and monitor

   corrective action, nor study its effectiveness"; "There have been several inmate deaths in the past

                                                      10
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 11 of 24




   year”; The clinical mortality reviews were poorly performed"; "The responsible physician does not

   document his review of the RN's health assessments"; "the responsible physician does not conduct

   clinical chart reviews to determine if clinically appropriate care is ordered and implemented by

   attending health staff"; “diagnostic tests and specialty consultations are not completed in a timely

   manner and are not ordered by the physician"; "if changes in treatment are indicated, the changes

   are not implemented"; "When a patient returns from an emergency room, the physician does not

   see the patient, does not review the ER discharge orders, and does not issue follow-up orders as

   clinically needed"; and "potentially suicidal inmates [are not] checked irregularly, not to exceed 15

   minutes between checks. Training for custody staff has been limited. Follow up with the suicidal

   inmate has been poor."

     57.     Former Sheriff Glanz only read the first two or three pages of the 2010 NCCHC Report.

   Former Sheriff Glanz is unaware of any policies or practices changing at the Jail in response to

   2010 NCCHC Report.

     58.     Over a period of many years, Tammy Harrington, R.N., former Director of Nursing at

   the Jail, observed and documented many concerning deficiencies in the delivery of health care

   services to inmates. The deficiencies observed and documented by Director Harrington include:

   chronic failure to triage inmates' requests for medical and mental health assistance; a chronic lack

   of supervision of clinical staff; and repeated failures of medical staff to alleviate known and

   significant deficiencies in the health services program at the Jail.

     59.     On September 29, 2011, the U.S. Department of Homeland Security's Office of Civil

   Rights and Civil Liberties ("CRCL") reported its findings in connection with an audit of the Jail's

   medical system - pertaining to U.S. Immigration and Customs Enforcement ("ICE") detainees --

   as follows: "CRCL found a prevailing attitude among clinic staff of indifference"; "Nurses are

   undertrained. Not documenting or evaluating patients properly."; "Found one case clearly

                                                     11
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 12 of 24




   demonstrates a lack of training, perforated appendix due to lack of training and supervision";

   "Found two detainees with clear mental/medical problems that have not seen a doctor.";

   "[Detainee] has not received his medication despite the fact that detainee stated was on meds at

   intake"; "TCSO medical clinic is using a homegrown system of records that 'fails to utilize what

   we have learned in the past 20 years".

     60.      Director Harrington did not observe any meaningful changes in health care policies or

   practices at the Jail after the ICE-CRCL Report was issued.

     61.      On the contrary, less than 30 days later the ICE-CRCL Report was issued, on October

   27, 2011 another inmate, Elliott Earl Williams, died at the Jail as a result of truly inhumane

   treatment and reckless medical neglect which defies any standard of human decency. A federal

   jury has since entered a verdict holding Sheriff Regalado liable in his official capacity for the

   unconstitutional treatment of Mr. Williams.

     62.      In the wake of the Williams death, which was fully investigated by TCSO, Former

   Sheriff Glanz made no meaningful improvements to the medical system. This is evidenced by the

   fact that yet another inmate, Gregory Brown, died due to grossly deficient care just months after

   Mr. Williams.

     63.      On November 18, 2011 AMS-Roemer, the Jail's own retained medical auditor, issued

   its Report to Former Sheriff Glanz finding multiple deficiencies with the Jail's medical delivery

   system, including "[documented] deviations [from protocols which] increase the potential for

   preventable morbidity and mortality." AMS-Roemer specifically commented on no less than six

   (6) inmate deaths, finding deficiencies in the care provided to each.

     64.      It is clear that Former Sheriff Glanz did little, if anything, to address the systemic

   problems identified in the November 2011 AMS-Roemer Report, as AMS-Roemer continued to

   find serious deficiencies in the delivery of care at the Jail. For instance, as part of a 2012 Corrective

                                                      12
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 13 of 24




   Action Review, AMS-Roemer found "[d]elays for medical staff and providers to get access to

   inmates," "[n]o sense of urgency attitude to see patients, or have patients seen by providers," failure

   to follow NCCHC guidelines "to get patients to providers," and "[n]ot enough training or

   supervision of nursing staff."

     65.     In November 2013, BOCC/TCSO/Former Sheriff Glanz retained Armor Correctional

   Health Services, Inc. (“Armor”) as its private medical provider. However, this step did not alleviate

   the constitutional deficiencies with the medical system. Medical staff was still undertrained and

   inadequately supervised and inmates were still denied timely and sufficient medical attention. Bad

   medical and mental health outcomes persisted due to inadequate supervision and training of

   medical staff, and due to the contractual relationship between BOCC/TCSO/Former Sheriff

   Glanz and ARMOR (which provided financial disincentives for the transfer of inmates in need of

   care from an outside facility).

     66.     In February 2015 an auditor/nurse hired by Tulsa County/TCSO, Angela Mariani,

   issued a report focused on widespread failures by ARMOR to abide by its $5 million annual

   contract with the County. Mariani also wrote three (3) memos notifying TCSO that ARMOR

   failed to staff various medical positions in the Jail and recommending that the county withhold

   more than $35,000 in payments. Her report shows that Jail medical staff often failed to respond

   to inmates' medical needs and that ARMOR failed to employ enough nurses and left top

   administrative positions unfilled for months. Meanwhile, medical staff did not report serious

   incidents including inmates receiving the wrong medication and a staff member showing up "under

   the influence."

     67.     In August 2016, an inmate named Mitchell Godsey died while being incarcerated at the

   Jail.



                                                     13
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 14 of 24




     68.     Mr. Godsey suffered from diabetes and was insulin dependent, of which the Jail,

   including Armor staff, was aware.

     69.     Jail and Armor staff provided woefully inadequate care to Mr. Godsey, who experienced

   obviously serious symptoms related to his diabetes during the three days he was housed in the Jail.

     70.     Mr. Godsey’s care was left up to unsupervised and undertrained LPNs, including one,

   Nurse Seth Whitman, whose first day on the job was the day that Mr. Godsey died.

     71.     Nurse Whitman administered far too much insulin to Mr. Godsey – without an order

   from a physician – which caused Mr. Godsey’s blood sugar to plummet, causing his death.

     72.     Nurse Whitman was disciplined by the Oklahoma Nursing Board as a result of his

   actions pertaining to Mr. Godsey.

     73.     Mr. Godsey never once was assessed or treated by a physician in the three days he was

   housed at the Jail prior to his death.

     74.     On August 27, 2021, this Court denied Sheriff Regalado’s and Armor’s motions for

   summary judgment in the Godsey case. See Bond v. Regalado, et al., Case No. 18-CV-231-GKF-CDL

   (N.D. Okla. 2018).

     75.     This Court held that Mr. Godsey’s Estate had demonstrated that, inter alia, a reasonable

   jury could conclude that: Armor maintained a policy or custom of understaffing the medical unit,

   allowing LPNs to treat inmates without proper supervision, and delaying or denying access to the

   Jail physician; that there was chronic understaffing in the medical unit at the Jail; there was a

   chronic lack of supervision with respect to charge nurses at the Jail; and that these issues caused

   Mr. Godsey’s death.

     76.     This Court also held that, inter alia, a reasonable jury could conclude that the

   County/TCSO/Sheriff Regalado maintained an unconstitutional healthcare delivery system, as

   the plaintiff presented evidence that: there is a longstanding failure to adequately staff the Jail with

                                                     14
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 15 of 24




   qualified medical professionals; there is a longstanding failure to supervise medical staff; and the

   County/TCSO/Sheriff Regalado relied on minimally trained and unsupervised LPNs to

   medically monitor and treat inmates, including inmates with serious and complex conditions. This

   Court held that a reasonable jury could conclude that those longstanding deficiencies were the

   cause of Mr. Godsey’s death.

    77.      In approximately December 2016, the County/Sheriff Regalado retained Turn Key as

   the Jail’s medical contractor. Turn Key’s CEO, Flint Junod, was Armor’s Vice President of the

   Jail’s region during Armor’s tenure as the Jail’s private medical provider and he was aware of

   deficiencies in the medical care provided at the Jail prior to and at the time Turn Key was retained.

    78.      The County/Sheriff Regalado replaced Armor with Turn Key in large part because

   Angela Mariana had concluded, in October 2016, that “[s]ince Armor has been [the medical

   provider at the Jail] there have been significant issues with no improvement. I am concerned that

   we have seen the best they can offer because these issues have been addressed and no

   improvements made.”

    79.     For a time in recent years, Defendant Turn Key was the largest private medical care

  provider to county jails in the state. Turn Key used its political connections to obtain contracts in

  a number of counties, including Tulsa County, Muskogee County, Garfield County and Creek

  County.

    80.     To achieve net profits, Turn Key implemented policies, procedures, customs, or practices

  to reduce the cost of providing medical and mental health care service in a manner that would

  maintain or increase its profit margin.

    81.     There are no provisions in Turn Key’s contract creating or establishing any mandatory

  minimum expenditure for the provision of Healthcare Services. Turn Key’s contract incentivizes

  cost-cutting measures in the delivery of medical and mental health care service at the Jail to benefit

                                                    15
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 16 of 24




  Turn Key’s investors in a manner that deprives inmates at the Jail from receiving adequate medical

  care.

     82.    Under the Contract, Turn Key is responsible to pay the costs of all pharmaceuticals at the

  Jail. And TCSO/Tulsa County is responsible for the costs of all inmate hospitalizations and off-

  site medical care. These contractual provisions create a dual financial incentive to under-prescribe

  and under-administer medications and to keep inmates, even inmates with serious medical needs,

  at the Jail to avoid off-site medical costs.

     83.    These financial incentives create risks to the health and safety of inmates like Plaintiff who

  have complex and serious medical needs, such as drug and/or alcohol withdrawal, diabetes, seizure

  disorders and heart disease.

     84.    Turn Key has no protocol or clear policy with respect to the medical monitoring and care

   of inmates with complex or serious medical needs, and provides no guidance to its medical staff

   regarding the appropriate standards of care with respect to inmates with complex or serious

   medical needs, including opiate withdrawal, heart disease and seizure disorder.

     85.    Specifically, Turn Key’s has an established practice of failing to adequately assess and treat

   -- and ignoring and disregarding -- obvious or known symptoms of emergent and life-threatening

   conditions.

     86.    These failures stem from the chronic unavailability of an on-site physician, financial

   incentives to avoid the costs of inmate prescription medications and off-site treatment and a failure

   to train and supervise medical staff in the assessment and care of inmates with complex or serious

   medical needs, diabetes, drug and/or alcohol withdrawal, heart disease and seizure disorder.

     87.    Like the Jail’s previous medical providers, Turn Key has an established policy, practice,

   and/or custom of allowing undertrained and unsupervised LPNs to, de facto, run the medical unit

   at the Jail.

                                                     16
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 17 of 24




    88.    Turn Key’s inadequate or non-existent policies and customs were a moving force behind

   the constitutional violations and injuries alleged herein.

    89.    Indeed, decisions related to the assessment and treatment of Plaintiff were largely made

   by LPNs who failed to consult with a physician or other, more highly trained, medical professionals.

    90.    Further, Plaintiff was never seen by a physician at the Jail.

    91.    Turn Key’s corporate policies, practices and customs as described supra, have resulted in

   deaths or negative medical outcomes in numerous cases, in addition to Plaintiff’s.

    92.    For instance, in June 2016, a nurse who worked for Turn Key at the Garfield County Jail

   allegedly did nothing to intervene while a hallucinating man was kept in a restraint chair for more

   than 48 hours. That man, Anthony Huff, ultimately died restrained in the chair.

    93.    An El Reno man died in 2016 after being found naked, unconscious and covered in his

   own waste in a cell at the Canadian County Detention Center, while ostensibly under the care of

   Turn Key medical staff. The Office of the Chief Medical Examiner found the man had

   experienced a seizure in the days before his death.

    94.    A man in the Creek County Jail, also under the purported “care” of Turn Key, died in

   September 2016 from a blood clot in his lungs after his repeated complaints -- over several days --

   of breathing problems were disregarded by responsible staff, and he lost consciousness.

    95.    Another man, Michael Edwin Smith, encountered deliberate indifference to his serious

   medical needs at the Muskogee County Jail in the summer of 2016.               Mr. Smith became

   permanently paralyzed when the jail staff failed to provide him medical treatment after he

   repeatedly complained of severe pain in his back and chest, as well as numbness and tingling. Smith

   claims that cancer spread to his spine, causing a dangerous spinal compression, a condition that

   can cause permanent paralysis if left untreated. Smith asserts that he told the Turn Key-employed

   physician at the jail that he was paralyzed, but the physician laughed at Smith and told him he was

                                                    17
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 18 of 24




   faking. For a week before he was able to bond out of the jail, Smith was kept in an isolation cell on

   his back, paralyzed, unable to walk, bathe himself or use the bathroom on his own. He lay in his

   own urine and feces because the jail staff told Smith he was faking paralysis and refused to help

   him.

     96.   In November of 2016, Muskogee County Jail and Turn Key staff disregarded, for days,

   the complaints and medical history of inmate James Douglas Buchanan. As noted by Clinton

   Baird, M.D., a spinal surgeon,

                  [Mr. Buchanan] is a 54-year-old gentleman who had a very complicated
                  history… [H]e was involved in being struck by a car while riding bicycle
                  several weeks ago. … He ended up finding himself in jail and it was
                  during this time in jail that he had very significant clinical
                  deterioration in his neurologic status. [I]t is obvious that he
                  likely developed the beginnings of cervical epidural abscess
                  infection in result of his critical illness [and] hospitalization, but then
                  while in jail, he deteriorated significantly and his clinical
                  deterioration went unrecognized and untreated until he was
                  nearly completely quadriplegic.

   (emphasis added).

     97.   On September 24, 2017, a 25-year-old man named Caleb Lee died in the Tulsa County

   Jail after Turn Key medical staff, in deliberate indifference to Mr. Lee’s serious medical needs,

   provided nearly nonexistent treatment to Mr. Lee over a period of 16 days. Mr. Lee was not seen

   by a physician in the final six (6) days of his life at the Tulsa County Jail (and only once by a

   psychologist during his entire stay at the jail), despite the fact that other Turn Key staff noted that

   he was suffering from: tachycardia, visible tremors, psychosis, symptoms of delirium, stage 2

   hypertension, paranoia, and hallucinations. Turn Key staff failed to transfer Mr. Lee to an outside

   medical provider despite these obviously serious symptoms that worsened by the day until Mr.

   Lee’s death on September 24, 2017.

     98.   Like Plaintiff, Mr. Lee was largely assessed and treated by LPNs during his nearly three-


                                                     18
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 19 of 24




   week incarceration at the Jail before his death.

     99.    Indeed, a physician never once saw Mr. Lee for a week before his death, despite the fact

   that his symptoms continued to deteriorate.

     100. In each of these instances, there was an utter lack of physician supervision over the clinical

   care provided to the inmates. And each of these inmates, with obvious, serious and emergent

   medical conditions, was kept at the jail when they clearly should have been transported to a hospital

   or other off-site provider capable of assessing and treating the conditions.

     101. By its design, the Turn Key medical system was destined to fail.

     102. Dr. Cooper was the “Medical Director” and “physician” for all of these facilities,

   including the Tulsa County Jail. In an effort to cut costs, Turn Key spread Dr. Cooper far too thin

   making it impossible for him to medically supervise, let alone provide appropriate on-site medical

   care, at any of the county jails under contract with Turn Key.

     103. In essence, Dr. Cooper was a “traveling” or roving Medical Director, traveling all over

   the State to each of jails for short blocks of time. This constitutes plainly insufficient medical

   staffing, particularly for a large institution like the Tulsa County Jail.

     104. With no physician reasonably available to medically supervise the care provided to the

   inmates, undertrained personnel were left to practice outside the scope of their training.

     105. In other words, Turn Key had a policy, practice or custom of inadequately staffing county

   jails, including the Tulsa County Jail, with undertrained and underqualified medical personnel

   who are ill-equipped to evaluate, assess, supervise, monitor or treat inmates, like Plaintiff, with

   complex and serious medical needs, including diabetes, drug and alcohol withdrawal, heart disease

   and seizure disorder.

     106. With effectively no physician oversight of the clinical care, and no physician regularly on-

   site or reasonably available, the non-physician staff was improperly, and dangerously, expected to

                                                      19
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 20 of 24




   act in the role of a physician, with the understanding that off-site care was to be avoided.

     107. This system, designed to minimize costs at the expense of inmate care, obviously placed

   inmates with complex, serious and life-threatening medical conditions, like Plaintiff, at substantial

   risk of harm.

     108. This system, which Turn Key implemented company-wide, was substantially certain to,

   and did, result in Constitutional deprivations.

     109. TCSO and the County were on notice that the medical care and supervision provided by

   Turn Key and the detention staff was wholly inadequate and placed inmates like Plaintiff at

   excessive risk of harm. However, TCSO and the County failed to alleviate the known and obvious

   risks in deliberate indifference to the rights of inmates like Plaintiff.

     110. Turn Key has maintained a custom of inadequate medical care and staffing at a corporate

   level which poses excessive risks to the health and safety of inmates like Plaintiff.

     111. In addition, TCSO has utterly failed to train its detention staff in how to properly care for

   or supervise inmates, like Plaintiff, with complex or serious medical needs, with deliberate

   indifference to the health and safety of those inmates.

     112. TCSO’s failure to train and supervise Jail staff was admitted in 2018, the year preceding

   Plaintiff’s negative health outcome at the Jail, by the TCSO Jail Administrator, who sent an email

   to Jail supervisors concerning Jail staff’s many failures, in which he concluded: “What I see now is

   either people don’t have the abilities to complete or excel in their positions which means we as a

   whole have failed. We either didn’t train them, we didn’t challenge them, we didn’t hold them

   accountable (which doesn’t always mean discipline)....”

                                          CAUSES OF ACTION

                   VIOLATION OF THE FOURTEENTH AMENDMENT TO THE
                        CONSTITUTION OF THE UNITED STATES
                                  (42 U.S.C. § 1983)

                                                      20
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 21 of 24




       113. Paragraphs 1-112 are incorporated herein by reference.

       A.     Underlying Violations of Constitutional Rights/Individual Liability

       114.    The Turn Key/TCSO staff, including Mr. Dutra, Nurse Gann, and Nurse Buchanan, as

   described above, knew there was a strong likelihood that Plaintiff was in danger of serious harm.

       115.    As described supra, Plaintiff had serious and emergent medical issues that were known

   and obvious to the Turn Key/TCSO employees/agents, including Mr. Dutra, Nurse Gann, and

   Nurse Buchanan. It was obvious that Plaintiff needed immediate and emergent evaluation and

   treatment from a physician, but such services were denied, delayed and obstructed. Turn

   Key/TCSO employees/agents, including Mr. Dutra, Nurse Gann, and Nurse Buchanan,

   disregarded the known, obvious and substantial risks to Plaintiff’s health and safety.

       116.    As a direct and proximate result of this deliberate indifference, as described above,

   Plaintiff experienced unnecessary physical pain, a worsening of his condition, severe emotional

   distress, mental anguish, a loss of quality and enjoyment of life, terror, degradation, oppression,

   humiliation, embarrassment, and medical expenses.

       117.    As a direct and proximate result of Defendants’ conduct, Plaintiff is entitled to pecuniary

   and compensatory damages.

       B.     Municipal/“Monell” Liability (Against Turn Key)2

       118.    Paragraphs 1-117 are incorporated herein by reference.



   2        “A municipal entity may be liable where its policy is the moving force behind the denial of
   a constitutional right, see Monell [v. New York City Dept. of Social Servs., 436 U.S. 658, 694 (1977), 98
   S.Ct. 2018], or for an action by an authority with final policy making authority, see Pembaur v. City
   of Cincinnati, 475 U.S. 469, 480, 482–83, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).” Revilla v. Glanz,
   8 F. Supp. 3d 1336, 1339 (N.D. Okla. 2014) (emphasis added). Plaintiff’s municipal liability claim
   in this action is based upon a Monell theory of liability, thus he need not establish that Turn Key
   had final policymaking authority for Tulsa County.

                                                      21
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 22 of 24




       119.   Turn Key is a “person” for purposes of 42 U.S.C. § 1983.3

       120.   At all times pertinent hereto, Turn Key was acting under color of State law.

       121.   Turn Key has been endowed by Tulsa County with powers or functions governmental in

   nature, such that Turn Key became an instrumentality of the State and subject to its constitutional

   limitations.

       122.   Turn Key is charged with implementing and assisting in developing the policies of TCSO

   with respect to the medical and mental health care of inmates at the Tulsa County Jail and has

   shared responsibility to adequately train and supervise its employees.

       123.   In addition, Turn Key implements, maintains and imposes its own corporate policies,

   practices, protocols and customs at the Jail.

       124.   There is an affirmative causal link between the aforementioned acts and/or omissions of

   Turn Key medical staff, as described above, in being deliberately indifferent to Plaintiff’s serious

   medical needs, health, and safety, and the above-described customs, policies, and/or practices

   carried out by Turn Key.

       125. Turn Key knew or should have known, either through actual or constructive knowledge,

   or it was obvious, that these policies, practices and/or customs posed substantial risks to the health

   and safety of inmates like Plaintiff. Nevertheless, Turn Key failed to take reasonable steps to

   alleviate those risks, in deliberate indifference to inmates’, including Plaintiff’s, serious medical

   needs.




   3        “Although the Supreme Court’s interpretation of § 1983 in Monell applied to municipal
   governments and not to private entities acting under color of state law, case law from [the Tenth
   Circuit] and other circuits has extended the Monell doctrine to private § 1983 defendants.” Dubbs v. Head
   Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (citations omitted) (emphasis added). See also Smedley
   v. Corr. Corp. of Am., 175 F. App’x 943, 946 (10th Cir. 2005).
                                                      22
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 23 of 24




     126. Turn Key tacitly encouraged, ratified, and/or approved of the acts and/or omissions

   alleged herein.

     127. Additionally, Turn Key has maintained a healthcare delivery system at a corporate level,

   including at the Tulsa County Jail, that has “such gross deficiencies in staffing, facilities, equipment,

   or procedures that the inmate is effectively denied access to adequate medical care.” Garcia v. Salt

   Lake County, 768 F.2d 303, 308 (10th Cir. 1985).

     128. There is an affirmative causal link between the aforementioned customs, policies, and/or

   practices and Plaintiff’s injuries and damages as alleged herein.

     129. Turn Key is also vicariously liable for the deliberate indifference of its employees and

   agents.

     C.      Official Capacity Liability (Against Sheriff Regalado)

    130.     Paragraphs 1-129 are incorporated herein by reference.

    131.     The aforementioned acts and/or omissions of TCSO and/or Turn Key staff in being

   deliberately indifferent to Plaintiff’s health and safety and violating Plaintiff’s civil rights are

   causally connected with customs, practices, and policies which the County/TCSO promulgated,

   created, implemented and/or possessed responsibility for.

    132.     Such policies, customs and/or practices are specifically set forth in paragraphs 46-112,

   supra.

    133.     The County/TCSO, through its continued encouragement, ratification, approval and/or

   maintenance of the aforementioned policies, customs, and/or practices; in spite of their known

   and obvious inadequacies and dangers; has been deliberately indifferent to inmates’, including

   Plaintiff’s, health and safety.

    134.     The County/TCSO has maintained a healthcare delivery system at the Jail that has such

   “gross deficiencies in staffing, facilities, equipment, or procedures that the inmate is effectively

                                                      23
Case 4:21-cv-00365-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/07/21 Page 24 of 24




   denied access to adequate medical care.” Garcia v. Salt Lake County, 768 F.2d 303, 308 (10th Cir.

   1985).

   135.      As a direct and proximate result of the aforementioned customs, policies, and/or practices,

   Plaintiff suffered injuries and damages as alleged herein.

            WHERFORE, based on the foregoing, Plaintiff prays this Court grant the relief sought,

   including but not limited to actual and compensatory damages, and punitive damages, in excess of

   Seventy-Five Thousand Dollars ($75,000.00), with interest accruing from the date of filing suit, the

   costs of bringing this action, a reasonable attorneys’ fee, along with such other relief as is deemed

   just and equitable.

                                                  Respectfully submitted,

                                                  SMOLEN & ROYTMAN

                                                  /s/Robert M. Blakemore
                                                  Daniel E. Smolen, OBA #19943
                                                  Robert M. Blakemore, OBA #18656
                                                  701 S. Cincinnati Avenue
                                                  Muskogee, Oklahoma 74119
                                                  (918) 585-2667 P
                                                  (918) 585-2669 F

                                                  Attorneys for Plaintiff




                                                    24
